UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
___________________________________________

SEEDAN REAL ESTATE HOLDING, LLC,

                              Plaintiff,

v.                                                                   3:16-cv-00595 (NAM/DEP)


DANIEL LEARY, ROBERT CHISARI, and
THE VILLAGE OF WAVERLY,

                        Defendants.
___________________________________________

APPEARANCES:

Luciano L. Lama, Esq.
Lama Law Firm
2343 N. Triphammer Road
Ithaca, New York 14850
Attorney for Plaintiff

Stephen M. Groudine, Esq.
Murphy, Burns Law Firm
226 Great Oaks Boulevard
Albany, New York 12203
Attorney for Defendants

Hon. Norman A. Mordue, Senior United States District Court Judge

                        MEMORANDUM-DECISION AND ORDER

     I. INTRODUCTION

       This action arises from the demolition of a historic office building located at 439 Fulton

Street in the Village of Waverly, New York. Plaintiff Seedan Real Estate Holding, LLC, the

owner of the building, brings claims under 42 U.S.C. § 1983 against Defendants Mayor Daniel

Leary, Code Enforcement Officer Robert Chisari, and the Village of Waverly (collectively the

“Village Defendants”), alleging that the demolition violated its constitutional rights. (Dkt. No.

                                                 1
17). Now before the Court is Defendants’ motion for summary judgment, (Dkt. No. 50), and

Plaintiff’s papers in opposition. (Dkt. No. 53). For the following reasons, Defendants’ motion

is granted.

    II. BACKGROUND

              A. PROCEDURAL HISTORY

        Plaintiff filed its initial complaint on May 20, 2016. (Dkt. No. 1). The Court then

granted in part and denied in part Defendants’ motion to dismiss for failure to state a claim.

(Dkt. No. 15). In that decision, the Court dismissed Plaintiff’s state law negligence claim, along

with Plaintiff’s claim under the Takings Clause of the Fifth Amendment. (Id., pp. 5–6).

However, the Court denied Defendants’ motion to dismiss Plaintiff’s § 1983 causes of action for

alleged violations of Plaintiff’s constitutional rights under the Fourth and Fourteenth

Amendments. (Id., pp. 6–9). The Court also granted Plaintiff’s cross-motion to amend its

complaint. (Id., p. 5). The Amended Complaint again alleges that the demolition of the

building constituted an unreasonable seizure in violation of the Fourth Amendment, and further

that Plaintiff was denied due process under the Fourteenth Amendment. (Dkt. No. 17).

              B. FACTS

        The following undisputed facts are derived from Defendants’ Statement of Material

Facts, affidavits, and supporting exhibits, (see Dkt. No. 50), as well as the supporting exhibits

that Plaintiff provided in its opposition papers, to the extent they are in admissible form. (See

Dkt. No. 53). Plaintiff failed to directly respond to Defendants’ Statement of Material Facts as

required under Local Rule 7.1(a)(3).1 Accordingly, the Court accepts Defendants’ facts as true

to the extent they are supported by admissible evidence in the record. See N.D.N.Y. L.R.


1
 The Court has considered the facts asserted in Plaintiff’s attorney affirmation and memorandum of law, (Dkt. No.
53-1; Dkt. No. 53-2, pp. 1–3), but only to the extent they are supported by admissible evidence in the record.

                                                       2
7.1(a)(3); see also Fed. R. Civ. P. 56(e)(2) (“If a party fails to properly support an assertion of

fact or fails to properly address another party’s assertion of fact as required by Rule 56(c), the

court may consider the fact undisputed for purposes of the motion.”). The Court construes the

facts in the light most favorable to the Plaintiff.

                      1. The Property

        The National Protective Legion Building (“NPL Building”), located at 439 Fulton Street

in Waverly, New York, was originally constructed in the late 1800s for use as office space.

(Dkt. No. 50-14, p. 2). The building lay vacant from 1999 until its eventual demolition in 2015.

(Id.). In September 2005, Plaintiff, through its sole proprietor Mousa A. Kahlil, purchased the

NPL Building and underlying property for $6,000. (Dkt. No. 50-3, pp. 38:8–39:2). At all

relevant times, Mr. Kahlil was in charge of managing and maintaining the property. (Dkt. No.

53, ¶ 4).

                      2. Village Code Regarding “Unsafe Buildings”

        Under the Village Code, “[n]o person, firm, corporation or association owning,

possessing or controlling a building in the Village of Waverly shall permit, suffer or allow said

building now or hereafter to be or become unsafe to the public and/or residents from any cause

whatsoever.” (Village of Waverly Village Code § 54-3; see Dkt. No. 50-16, p. 3). The Village

Code defines an “unsafe building” as one that has any or all the following defects:

            A. Interior or exterior bearing walls or other vertical structural
               members that list, lean or buckle to such an extent as to weaken the
               structural support they provide.

            B. Thirty-three percent or more damage to or deterioration of the
               supporting member or members or 50% damage to or deterioration
               of the nonsupporting, enclosing or outside walls or covering.




                                                      3
           C. Improperly distributed loads upon the floors or roofs or in which the
              same are overloaded or which have insufficient strength to be
              reasonably safe for the purpose used.

           D. Those which have been damaged by any cause so as to have become
              dangerous to life, safety or the general health and welfare of the
              occupants or the people of the Village of Waverly.

           E. Those which are so dilapidated, decayed, unsafe and/or unsanitary
              that they are unfit for human habitation in accordance with normally
              accepted standards set for human habitability.

           F. Light, air and sanitation facilities inadequate to protect the health,
              safety or general welfare of human beings who may live therein,
              with particular reference to the requirements of the New York State
              Uniform Fire Prevention and Building Code as a determinant.

           G. Those having inadequate facilities for exit in case of fire or other
              emergency or those having insufficient stairways, elevators or fire
              escapes, again referencing the New York State Uniform Fire
              Prevention and Building Code as a determinant.

           H. Parts thereof which are so inadequately attached that they may fall
              and injure members of the public or property.

           I. Those which consist in the main of debris, rubble or parts of
              buildings left on the ground after demolition, reconstruction, fire or
              other casualty.

           J. Those which, because of their condition, are unsafe, unsanitary or
              dangerous to the health, safety or general welfare of the people of
              the Village of Waverly.

(Village Code § 54-2; see Dkt. No. 50-16, pp. 2–3).

       The Village Code requires the Village Code Enforcement Officer to make regular reports

to the Village Board of any unsafe buildings within village limits. (Village Code § 54-4; see

Dkt. No. 50-16, p. 3). “The Village Board shall consider the reports of the Code Enforcement

Officer and, if in the opinion of the Village Board the report so warrants, shall determine that the

building is unsafe and order its repair or demolition, if the same cannot be safely repaired, and




                                                 4
further order that a notice shall be given to the owner . . . .” (Village Code § 54-5; see Dkt. No.

50-16, p. 3).

       Following a building’s designation as an “unsafe building,” a “hearing shall be

conducted before the Village Board [at which] the Code Enforcement Officer shall present his or

her report to the Village Board in writing. The owner or his or her representative, if present,

shall call such witnesses as he or she deems necessary. The Village Board shall make written

findings of fact from the testimony offered as to whether or not the building in question is an

unsafe building . . . . If such owner shall neglect, fail or refuse to comply and shall fail to appear

at said hearing, then the Village Board shall direct the repair or demolition of the building

forthwith.” (Village Code § 54-7(A)–(B); see Dkt. No. 50-16, p. 4).

       In the case of an emergency, where, “in the opinion of the Village Board, [there exists]

actual and immediate danger of the falling of a building so as to endanger public safety, life or

property so as to be an actual or immediate menace to health or public welfare as a result of the

conditions present in or about a building, the Village Board shall cause the necessary work to be

done or render such a building temporarily safe . . . .” (Village Code § 54-9(A); see Dkt. No.

50-16, pp. 4–5). “In the event that the emergency does not permit any delay in correction, the

notice [to the property owner] shall state that the Village has corrected the emergency situation,”

and that “the corrective costs of the emergency will be assessed against the owner pursuant to

the [Village Code].” (Village Code § 54-9(C)–(D); see Dkt. No. 50-16, p. 5).

                     3. History of Building Maintenance and Code Violations

       After taking ownership of the property in 2005, Plaintiff spent $126,478.00 on

maintenance and repairs of the NPL Building, including costs associated with rebuilding the

roof, extensive trash removal, and repairs to the building’s façade. (Dkt. No. 53, ¶¶ 5–6). Mr.



                                                  5
Khalil acknowledged at his deposition that he purchased the property knowing that it was “a big

huge building and it need[ed] a lot of work and that’s why it [was] cheap because nobody

want[ed] to buy it to take responsibility.” (Dkt. No. 50-3, p. 40:9–11).

       On numerous occasions throughout Plaintiff’s ownership of the NPL Building, Plaintiff

was cited and summoned to Village Court for violations of the New York State Property

Maintenance Code. (Dkt. No. 50-7, ¶ 15; see generally Dkt. No. 50-18, pp. 2–61). In February

2006, the Village cited Plaintiff for infractions related to maintenance of the building’s

foundation, exterior walls, roof and drainage system, windows, and door frames. (Dkt. No. 50-

18, p. 2). In June 2006, the Village cited Plaintiff again for similar violations. (Id., p. 4). In

2007, the Village demanded that Plaintiff address unsecured windows and remediate discarded

refuse surrounding the building. (Id., pp. 9–10). The Village later informed Plaintiff that

juveniles had obtained access to the building through unsecured windows on the ground level,

causing concern that someone could be injured or cause damage to the building. (Id.).

       In November 2007, the Village Attorney informed Plaintiff that the Code Enforcement

Officer was “very concerned about the condition of the building” and demanded that Plaintiff

address the needed repairs before the end of the year. (Dkt. No. 50-18, p. 16). In 2008, Plaintiff

paid $40,000 to a contractor to rebuild the building’s roof. (Dkt. No. 53, ¶ 5).

       In November 2013, Plaintiff provided the Village with keys and authorization to access

all areas of the building for inspections when the Village deemed necessary. (Dkt. No. 17-4, p.

2). On December 2, 2013, Code Enforcement Officer Chisari wrote to Plaintiff detailing the

findings of a building inspection conducted in November 2013 which found a variety of

hazardous code violations. (Dkt. No. 50-18, pp. 25–26). Mr. Chisari wrote:

               The roof is obviously leaking. The 3rd level has a pool of standing
               water on the floor in front of the fireplace . . . . There is evidence

                                                  6
                of water damage on all levels due to the leakage from the roof
                above. The concrete ceiling is sagging about 8” and rusted rebar is
                exposed due to deterioration of the ceiling. There is evidence that
                the interior of the building is shifting. This is demonstrated by the
                fact that interior walls and partitions show buckling to the point that
                glass panes have been blown out of their frames, and door frames
                have been forcibly split and the doors were ejected and broken into
                pieces. Concrete floors and ceilings on every level are uneven and
                some floor areas show buckling as well.

(Id., p. 25).

        On March 21, 2014, Mr. Chisari sent another letter reiterating the findings from the

November 2013 inspection and further stating:

                In a telephone conversation on 12/19/13, you informed Code
                Enforcement that a local contractor would be calling us in regard to
                repairing the broken windows; and boarding them up per the NYS
                code requirements for vacant buildings. We were also informed
                that you were to bring a “team” to review the condition of the NPL
                building at the end of January 2014 with the intention of making
                repairs to the structure. As of this date, none of this has occurred.
                No further communication has been received in regard to your
                intentions in this matter, therefore, Violation Notices have been
                issued with a compliance date of 03/31/14.

(Id., p. 35).

                     4. Designation as an “Unsafe Building”

        On October 14, 2014, the Village Board formally designated the NPL Building as an

“unsafe building” under Waverly Village Code § 54-5. (Dkt. Nos. 50-7, ¶ 19; 50-5, p. 63). On

November 6, 2014, the Village Attorney notified Plaintiff by letter of the Village Board’s

determination and warned that if Plaintiff did not complete the necessary repairs within 30 days,

including “repair[ing] the roof which is leaking an[d] causing structural damage,” the Village

reserved the right to “[i]nstitute a special proceeding to collect the costs of demotion [sic],

including legal expenses.” (Dkt. No. 50-18, pp. 40–41). Thereafter, pursuant to Village Code

§§ 54-5–54-7, the Village Board scheduled a hearing for December 8, 2014. (Id.). At Mr.

                                                  7
Khalil’s request, the Village Board adjourned the hearing until December 22, 2014. (See id., pp.

43, 46).

        On December 10, 2014, the Village sent Plaintiff a letter stating that he should schedule

a time to go through the property with Code Enforcement Officer Chisari as the building was in

“serious disrepair.” (Dkt. No. 50-18, p. 46). The letter further informed Plaintiff that following

the Village Board’s review of a report by Chisari, the Board ordered that Plaintiff “begin to

secure all windows, doors and opening in the property, remove pigeons living in the property,

repair or remove the fire escape which is rusted and deteriorated, secure stairwell leading to the

basement entrances and repair the roof which is leaking an[d] causing structural damage, within

ten (10) days of [his] receipt of this notice and that said actions shall be completed with[in]

thirty (30) days thereafter.” (Id.). The letter stated that if Plaintiff did not do so, the Village

Board was “authorized to: 1. Provide for the securing and/or repair of the building as set forth

above; 2. Assess all expenses thereof against [the land, insurance proceeds, owners, or any

combination thereof] . . . .” (Id., p. 47).

        Neither Mr. Khalil, nor any other representative of the Plaintiff, appeared at the

rescheduled Village Board hearing on December 22, 2014. (Dkt. No. 50-4, p. 38:3–17). On

January 20, 2015, the Village Attorney wrote to Plaintiff again, stating that:

                The Village Board requested that I contact you again regarding its
                findings from the hearing held on December 22, 2014, regarding the
                [NLP Building]. Enclosed is a copy of my letter to you on
                December 29, 2014 advising you of the Board’s findings. At the
                Village Board meeting on January 13, 2015, the Board was
                presented with a letter from Code Enforcement Officer Robert
                Chisari which sets forth the items which you need to repair
                immediately. If the repairs are not completed prior to the Board’s
                next meeting on February 10, 2015, the Board will pursue proposals
                from contactors for the listed work. The cost of the contractor’s
                work will be your responsibility.



                                                   8
(Dkt. No. 50-18, p. 60). Mr. Chisari’s January 13, 2015 letter to Plaintiff included a list of items

that needed to be performed to secure and repair the NPL Building, including demands that

Plaintiff: 1) remove all pigeons; 2) provide additional coverage for windows currently boarded

with inadequate plywood, paneling and hardboard with weather resistant plywood and fasteners

of adequate strength and weather resistance; 3) remediate the deteriorated wall and stairs in the

basement entry; and 4) secure other at-risk windows. (Dkt. No. 50-18, p. 50).

       After January 20, 2015, there was no further communication between the parties until

after the partial roof collapse on April 6, 2015. The record contains no evidence that Plaintiff

made any effort to address the aforementioned maintenance problems. Mr. Khalil claims that he

was “unable to have the building immediately repaired.” (Dkt. No. 53, ¶ 17).

                     5. Roof Collapse, Inspection, and Demolition

         On April 6, 2015, Code Enforcement Officer Chisari and several contractors went up on

the roof of the NPL Building to assess remedial measures for the building’s various code

violations. (Dkt. No. 50-17, ¶ 10). During that inspection, Mr. Chisari “noticed that there was a

large area of water pooled on the roof with dimensions of about 25 feet in length, 15 feet wide

and 6 inches deep.” (Id., ¶ 11). Moments later, while Chisari and the contractors were still on

the roof, they heard a loud cracking sound followed by the collapse of a large section of the roof

into the third floor of the NPL Building. (Id., ¶¶ 11–12).

       Shortly after the roof collapse around mid-day on April 6, 2015, Chisari and the Village

Attorney informed Mayor Leary of the collapse. (Dkt. No. 50-15, ¶¶ 6–7). Mayor Leary then

observed the partially collapsed roof from the street, where he “could clearly see that the front

portion of the roof had caved in.” (Id., ¶ 8). Thereafter, Mayor Leary called Mr. Khalil to notify

him of the partial collapse. (Id., ¶ 9). Mayor Leary and Mr. Khalil did not discuss demolition at



                                                 9
that time. (Dkt. Nos. 50-15, ¶ 11; 50-4, pp. 44:21–45:6; 53-3, p. 59 at 14:1–3).2 According to

Mr. Khalil’s deposition testimony, Mayor Leary informed him that the Village might “have to

hire people to take care of it. But [Mayor Leary] didn’t say [] he’s going to demolish the

building or something like that.” (Dkt. No. 50-4, pp. 44:24–45:2). Mr. Khalil also states that he

hired David Elwyn of Elwyn & Palmer Consulting Engineers PLLC, “to inspect the building so

that [he] could begin repairs.” (Dkt. No. 53, ¶ 22).

         On the afternoon of April 6, 2015, following Mayor Leary’s conversation with Mr.

Khalil, Professional Engineer Kristi Rathbun from Hunt Engineers, Architects, Land Surveyors

and Landscape Architect DPS arrived to inspect the partially collapsed NPL Building. (Dkt.

Nos. 50-15, ¶ 12; 50-8, ¶ 4). Ms. Rathbun’s inspection concluded that extensive water

infiltration was present throughout the building. (Dkt. No. 50-8, ¶ 9). Ms. Rathbun further

observed that:

                  [A] section of the roof that was approximately twenty-one
                  feet long and sixteen feet wide had collapsed onto the third
                  floor of the building. The section that collapsed extended
                  from the front wall of the building to the first line of concrete
                  beams. There were sections of roof slab on either side of this
                  opening that were still connected, they showed obvious
                  signs of damage. The slab to the south of the opening had a
                  significant amount of ponding water on the roof which was
                  a sign that it was sagging. The slab to the north of the
                  opening appeared to have been damaged when the adjacent
                  section fell and it was also sagging. The front wall next to
                  the collapsed roof slab was slightly rotated towards the
                  inside of the building . . . . Although the building appeared
                  to have some roofing work done since the previous


2
 The Court notes that Mr. Khalil’s affidavit states that Mayor Leary informed him of “the possibility of demolition”
during their April 6, 2015 phone call. (Dkt. No. 53, ¶ 20). However, that claim stands in stark contrast to Mr. Khalil’s
own sworn deposition, where he testified that they did not discuss the Village’s position on demolition. (Dkt. No.
50-4, pp. 44:21–46:7). As noted by the Defendants, it is well-settled in the Second Circuit that a party’s affidavit
which contradicts his own prior deposition testimony is insufficient to create an issue of fact and should be disregarded
on a motion for summary judgment. Langman Fabrics v. Graff Californiawear, Inc., 160 F.3d 106, 112 (2d Cir.
1998) (citing Mack v. United States, 814 F.2d 120, 124 (2d Cir. 1987)). Accordingly, the Court will disregard Mr.
Khalil’s assertions in his affidavit regarding the substance of that phone call.

                                                          10
                inspection in 2004, there was evidence of recent water
                infiltration within the building.

(Id., ¶¶ 11–12).

        Following the inspection on the evening of April 6, 2015, Ms. Rathbun verbally

informed Mayor Leary, Code Enforcement Officer Chiari and other village officials that:

                [I]n its condition on the afternoon of April 6, 2015, 439 Fulton
                Street was an emergency situation because it was unstable and a
                threat to public safety as falling pieces of the building, or the entire
                building itself could have collapsed at any time and caused injury
                to people walking or driving below or damaged adjoining properties
                . . . . [T]he building at 439 Fulton Street needed to be immediately
                condemned and demolished for the public’s safety.

(Id., ¶ 15(g)–(h)).

        At 6:30PM on April 6, 2015, after receiving Ms. Rathbun’s verbal opinion and conclusions

as to the structural integrity of the NPL Building, the Village Board met in an emergency session

and voted to demolish the building under the emergency demolition provisions provided in Village

Code § 54-9. (Dkt. Nos. 50-15, ¶ 15; 50-17, ¶ 18). Following that vote, the Village Board retained

a construction company to begin demolition of the NPL Building. (Dkt. No. 50-15, ¶ 18).

        Demolition of the NPL Building began on the morning of April 7, 2015. (Id., ¶ 19).

That same day, the Village Attorney sent a letter to Plaintiff stating the following:

                As you know from your conversation with Mayor Leary yesterday,
                a large section of the roof on your building located at 439 Fulton
                Street, collapsed. Last night at the Village Board meeting the
                Board voted to engage the services of Hunt Engineering
                immediately and there was an engineer-on site yesterday. The
                opinion of the engineer is that the building needs to be demolition
                immediately. The Village has engaged the services of Rorick
                Contracting to demolition the building. The demolition work
                started this afternoon. The cost of this work will added [sic] to your
                village tax bill.

(Dkt. No. 50-18, p. 61).



                                                  11
        On April 8, 2015, Ms. Rathbun reiterated her verbal conclusions from April 6, 2015 in a

written report, stating:

                It is evident that the continual water infiltration through the building
                is the cause of the degradation of the structural slab. Also, the
                weight of the standing water on the roof contributed to the partial
                roof collapse. The impact of the concrete roof slab on the third floor
                may have compromised the structural integrity of that floor slab.

                This opening in the roof has left approximately twenty feet of the
                front wall with no bracing at the top. Without proper bracing the
                stability of this wall is in question and removing this section of wall
                down to the third floor will compromise structural integrity of the
                walls and roof on either side of the collapse.

                There is also historical documentation that the remainder of the
                building structure is also deteriorated with corroded reinforcing,
                spalled concrete, and past water infiltration throughout the building.
                Compromised concrete systems as described above tend to fail with
                little or no warning. [ ]

                In its current condition, 439 Fulton Street is unstable and a threat to
                public safety. For this reason, HUNT recommends that the building
                be condemned until demolition can occur for public safety reasons.

(Dkt. No. 50-14, p. 3).

        When the demolition was completed, the Village of Waverly sent Plaintiff a $440,103.75

bill for reimbursement of the demolition costs. (Dkt. Nos. 50-7, ¶ 51; 53-2, p. 3). The

demolition occurred before Mr. Elwyn, the engineer hired by Mr. Khalil, could inspect the

building or begin repairs. (Dkt. No. 53, ¶ 23). Mr. Khalil claims that the demolition “was not

necessary, especially when I was prepared to make all necessary repairs.” (Id., ¶ 24). Mr.

Khalil states that the building was “extremely strong,” and “[e]ven with the partial roof collapse,

it was very stable and this issue could have been remedied with immediate repair instead of

immediate demolition.” (Id., ¶ 26–27). Mr. Khalil also claims that “[t]he building was not in

immediate danger of collapse and the report from Hunt Engineering was written after the



                                                  12
demolition had already taken place.” (Id., ¶ 29). In sum, Mr. Khalil claims that the Village “did

not give me proper notice of this demolition or due process to contest the demolition and remedy

the damage from the partial roof collapse.” (Id., ¶ 31).

   III. STANDARD OF REVIEW

       Under Federal Rule of Civil Procedure 56(a), summary judgment may be granted only if

all the submissions, taken together, “show that there is no genuine issue as to any material fact

and that the moving party is entitled to judgment as a matter of law.” Celotex Corp. v. Catrett,

477 U.S. 317, 322 (1986); see also Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247–48

(1986). The moving party bears the initial burden of demonstrating “the absence of a genuine

issue of material fact.” Celotex, 477 U.S. at 323. A fact is “material” if it “might affect the

outcome of the suit under the governing law,” and is genuinely in dispute “if the evidence is

such that a reasonable jury could return a verdict for the nonmoving party.” Anderson, 477 U.S.

at 248; see also Jeffreys v. City of New York, 426 F.3d 549, 553 (2d Cir. 2005) (citing

Anderson).

       If the moving party meets this burden, the nonmoving party must “set out specific facts

showing a genuine issue for trial.” Anderson, 477 U.S. at 248, 250; see also Celotex, 477 U.S.

at 323-24; Wright v. Goord, 554 F.3d 255, 266 (2d Cir. 2009). Further, “[w]hen no rational jury

could find in favor of the nonmoving party because the evidence to support its case is so slight,

there is no genuine issue of material fact and the grant of summary judgment is proper.” Gallo

v. Prudential Residential Servs., Ltd. P’ship, 22 F.3d 1219, 1223-24 (2d Cir. 1994) (citing Dister

v. Continental Group, Inc., 859 F.2d 1108, 1114 (2d Cir. 1988)). “When ruling on a summary

judgment motion, the district court must construe the facts in the light most favorable to the




                                                 13
nonmoving party and must resolve all ambiguities and draw all reasonable inferences against the

movant.” Dallas Aerospace, Inc. v. CIS Air Corp., 352 F.3d 775, 780 (2d Cir. 2003).

    IV. DISCUSSION

        In moving for summary judgment, Defendants argue that: 1) Plaintiff fails to establish a

§ 1983 claim against any of the Defendants; 2) that Defendants are entitled to qualified

immunity; and 3) the Plaintiff’s responses to certain contention interrogatories should be

deemed as admissions. (Dkt. No. 50-20). Though not a model of clarity, Plaintiff’s Amended

Complaint appears to assert three causes of action against Mayor Leary and Code Enforcement

Officer Chisari for their roles in authorizing the demolition of the NPL Building: 1) a procedural

due process claim; 2) a substantive due process claim; and 3) a Fourth Amendment claim. (Dkt.

No. 17). Plaintiff also alleges a claim pursuant to Monell v. Dep’t of Soc. Servs., 436 U.S. 658,

694 (1978) against the Village of Waverly based on the Village Board’s invocation of Village

Code § 54-9(C) to demolish the building.3 (See generally Dkt. Nos. 17; 53-2). The Court will

consider each claim in turn.

             A. PERSONAL INVOLVEMENT

        As an initial matter, Defendants argue that Code Enforcement Officer Chisari and Mayor

Leary were not personally involved in the decision to demolish the NPL Building. (Dkt. No. 50-

20, pp. 17–19). “[P]ersonal involvement of the individual defendants in alleged constitutional

deprivation is a prerequisite to an award of damages under § 1983.” Feingold v. New York, 366

F.3d 138, 159 (2d Cir. 2004) (quoting Provost v. City of Newburgh, 262 F.3d 146, 154 (2d Cir.

2001)). Thus, to withstand a motion for summary judgment, Plaintiff must raise a genuine



3
  Although the Amended Complaint appears to lump the Village of Waverly into Plaintiff’s other claims, it is well-
established that plaintiffs who seek to impose liability on local governments under Section 1983 must do so through
a Monell claim. See Connick v. Thompson, 563 U.S. 51, 60 (2011).

                                                        14
dispute as to whether “each Government-official defendant, through the official’s own

individual actions, has violated the Constitution.” Victory v. Pataki, 814 F.3d 47, 67 (2d Cir.

2016), as amended (Feb. 24, 2016) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009)).

“Personal involvement may be shown by ‘direct participation,’ which requires in this context

‘intentional participation in the conduct constituting a violation of the victim’s rights by one

who knew of the facts rendering it illegal.’” Id. at 67 (quoting Provost, 262 F.3d at 155).

                     1. Defendant Leary

        The record shows that Defendant Leary, as mayor of the Village of Waverly, contacted

Mr. Khalil to inform him of the partial roof collapse. (Dkt. No. 50-15, ¶¶ 9–11). Mayor Leary,

as one of the six members of the Village Board, voted in favor of the building’s demolition.

(Id., ¶ 16). Following the Village Board’s vote authorizing the demolition, Leary called a

construction company to assist with the demolition. (Id., ¶ 18). Based on Leary’s role in the

demolition process, a reasonable jury could find that he directly participated in the alleged

constitutional violations. Therefore, Plaintiff’s claims against him are not subject to dismissal

on this basis.

                     2. Defendant Chisari

        As to Defendant Chisari, the record shows that he was involved in periodic inspections

of the NPL Building and had direct contact with Mr. Khalil on numerous occasions regarding

maintenance of the NPL Building. (Dkt. No. 50-17, ¶ 5). Chisari and others were on the roof

conducting a building inspection at the time of the partial collapse. (Id., ¶¶ 10–12). Finally,

prior to the Village Board’s vote, Chisari provided the Board with a “fact-based oral report

regarding what happened to [him] and two contractors on the roof [at the time of the collapse.]”




                                                 15
(Id., ¶ 19). Chisari did not make any recommendations or offer any opinions in opposition or

support of demolition of the NPL Building. (Id., ¶ 20).

         Plaintiff has failed to adduce any evidence that Defendant Chisari directly participated in

the decision to declare an emergency and demolish Plaintiff’s property, which is the core of

Plaintiff’s claims.4 Indeed, the Village Board’s authorization of demolition was the root cause

of Plaintiff’s alleged constitutional injury, not Chisari’s periodic inspections or presence at

building at the time of the collapse. Despite Plaintiff’s erroneous claim that Defendant Chisari

could have extended the date of demolition to provide time for repairs, the Village Code does

not provide the Enforcement Officer with any such discretion in emergency situations.

(Compare Village Code § 54-5, with § 54-9; see Dkt. No 50-16, pp. 3–5). At most, the record

shows that Chisari was peripherally involved in the process leading up to the demolition.

Without more, no reasonable jury could conclude that Chisari was personally involved in the

alleged constitutional violations.

         Accordingly, Plaintiff’s claims against Defendant Chisari must be dismissed. See e.g.

Vision for Children, Inc. v. City of Kingston, No. 1:15-CV-0164, 2017 WL 9249665, *13–14,

2017 U.S. Dist. LEXIS 222357, *39–43 (N.D.N.Y. June 7, 2017) (dismissing § 1983 claims

against defendants where the plaintiff failed to adduce sufficient evidence to show sufficient

direct participation in the decision to demolish the plaintiff’s property); Conklin v. County of

Suffolk, 859 F. Supp. 2d 415, 443–44 (E.D.N.Y. May 3, 2012) (granting summary judgment

where the defendant had no personal involvement in the constitutional violation and no power to

remedy the alleged § 1983 violation even if the defendant was aware of the harm at the time).


4
  Nor has Plaintiff adduced sufficient evidence showing Chisari’s personal involvement by any of the other methods
recognized by the Second Circuit. See Warren v. Pataki, 823 F.3d 125, 136 (2d Cir. 2016) (explaining that a plaintiff
may establish personal involvement by making any one of five showings (citing Colon v. Coughlin, 58 F.3d 865, 873
(2d Cir. 1995))), cert. denied, sub nom. Brooks v. Pataki, 137 S. Ct. 380 (2016).

                                                        16
           B. DUE PROCESS CLAIMS

       The Due Process Clause of the Fourteenth Amendment contains both a procedural

component and a substantive component. See Zinerman v. Burch, 494 U.S. 113, 125 (1990); see

also Pabon v. Wright, 459 F.3d 241, 250 (2d Cir. 2006). The procedural component requires

that constitutionally adequate procedures must be provided before a person may be deprived of

life, liberty, or property. Cleveland Bd. of Educ. v. Loudermill, 470 U.S. 532, 541 (1985). By

contrast, the substantive component “protects against government action that is arbitrary,

conscience-shocking, or oppressive in a constitutional sense.” Kaluczky v. City of White Plains,

57 F.3d 202, 211 (2d Cir. 1995).

                     1. Procedural Due Process Claim

       Plaintiff’s first claim asserts that the Village Defendants wrongly deprived Plaintiff of

property without due process of law by failing to extend the date of demolition, and otherwise

performing the demolition before Plaintiff had an opportunity to inspect the NPL Building.

(Dkt. No. 17, ¶¶ 32–36).

       A procedural due process violation under the Fourteenth Amendment occurs when the

government deprives a person of a protected life, liberty, or property interest without first

providing notice and opportunity to be heard. See Spinelli v. City of New York, 579 F.3d 160,

168 (2d Cir. 2009) (citing Sanitation and Recycling Indus., Inc. v. City of New York, 107 F.3d

985, 995 (2d Cir. 1997)). In evaluating a procedural due process claim, a district court must

decide: “(1) whether [the plaintiff] possessed a liberty or property interest and, if so, (2) what

process he was due before he could be deprived of that interest.” Sealed v. Sealed, 332 F.3d 51,

55 (2d Cir. 2003) (citing Ciambriello v. County of Nassau, 292 F.3d 307, 313 (2d Cir. 2002)).




                                                 17
       However, “the necessity of quick action by the State or the impracticality of providing

any meaningful pre-deprivation process, when coupled with the availability of some meaningful

means by which to assess the propriety of the State’s action at some time after the initial taking,

can satisfy the requirements of procedural due process.” Parratt v. Taylor, 451 U.S. 527, 539

(1981). In other words, notice and pre-deprivation process need not be provided in emergency

situations because property rights must give way to the greater need to protect public health and

safety. See Catanzaro v. Weiden, 188 F.3d 56, 61–62 (2d Cir. 1999) (citing Parratt, 451 U.S. at

538–39).

       When a state actor declares an emergency, courts avoid engaging in “hindsight analysis

of whether an emergency actually existed, but rather, afford the decision to invite emergency

some deference.” Catanzaro, 188 F.3d at 62 (citing Hodel, 452 U.S. at 302–03). “Where there

is competent evidence allowing the official to reasonably believe that an emergency does in fact

exist, or that affording pre-deprivation process would be otherwise impractical, the discretionary

invocation of an emergency procedure results in a constitutional violation only where such

invocation is arbitrary or amounts to an abuse of discretion.” Id. at 62–63. Ultimately,

“[w]hether the official abused his discretion or acted arbitrarily in concluding that a genuine

emergency exists is a factual issue, subject to the usual considerations for a district court

addressing a summary judgment motion.” WWBITV, Inc. v. Village of Rouses Point, 589 F.3d

46, 51 (2d Cir. 2009).

       In this case, there is no dispute that Plaintiff possessed a protected property interest in its

ownership of the NPL Building, and that Plaintiff did not receive pre-deprivation process before

the demolition of its building. Rather, the parties dispute whether an emergency existed to

justify immediate demolition. Therefore, the Court’s inquiry is twofold: 1) whether there was an



                                                 18
emergency that required immediate action; and 2) whether adequate post-deprivation remedies

were available. Canzoneri v. Inc. Village of Rockville Ctr., 986 F. Supp. 2d 194, 203 (E.D.N.Y.

2013); see also Reynolds v. Krebs, 2008 WL 788603, at *4, 2008 U.S. Dist. LEXIS 22403, at

*14 (W.D.N.Y. Mar. 20, 2008), aff’d, 336 Fed. App’x 27 (2d Cir. 2009).

                           a. Emergency Situation

       Defendants argue that Plaintiff’s claim must fail “due to the emergency situation which

arose following the partial roof collapse on April 6, 2015.” (Dkt. No. 50-20, p. 10). The record

shows that the partial collapse of the roof was the result of severe and persistent water damage

caused by an inadequate roof, and that the Village provided Plaintiff with repeated warnings

regarding the structure and maintenance of the NPL Building in the preceding years, which

largely went unheeded. (Dkt. Nos. 50-14, 50-18). Indeed, after the Village designated the

building as unsafe in October 2014, Plaintiff received repeated warnings in November and

December that the roof was leaking and “causing structural damage,” however, Plaintiff never

objected to the Village’s findings and never took any remedial action to address the Village’s

concerns. (Dkt No. 50-4, pp. 21:12–23:7, 34:10–35:5; 50-7, ¶ 26).

       Critically, the record shows that after the partial roof collapse on April 6, 2015, when the

Village Board invoked emergency procedures to demolish the building, they did so after

receiving an opinion from Professional Engineer Kristi Rathbun, who had inspected the building

shortly after the collapse. (Dkt. Nos. 50-15, ¶¶ 14–15; 50-17, ¶¶ 16–18). Ms. Rathbun found

that the partial roof collapse of the NPL Building posed “an emergency situation because it was

unstable and a threat to public safety as falling pieces of the building, or the entire building itself

could have collapsed at any time and caused injury to people walking or driving below . . . .”

(Dkt. No. 50-8, ¶ 15). Ms. Rathbun concluded that “the building at 439 Fulton Street needed to



                                                  19
be immediately condemned and demolished for the public’s safety.” (Id.). Although Plaintiff

points out that Ms. Rathbun’s report is dated April 8, 2016 (after the demolition took place),

there is no dispute that she orally conveyed her opinion to the Defendants on April 6, 2015. (See

Dkt. No. 50-8, ¶¶ 14-15; see also Dkt. Nos. 50-15, ¶¶ 14–15; 50-17, ¶ 17). Plaintiff’s opposition

papers do not challenge Ms. Rathbun’s professional qualifications, the substance of her

conclusions, or the process used to reach those conclusions.

       Although Plaintiff claims that a true emergency did not exist, Plaintiff has not adduced

any evidence to call into question the Village’s decision. Mr. Khalil states in conclusory fashion

that the building was “extremely strong,” and “[e]ven with the partial roof collapse, it was very

stable and this issue could have been remedied with immediate repair instead of immediate

demolition.” (Dkt. No. 53, ¶¶ 26–27). Putting aside Mr. Khalil’s lack of qualifications as to

structural engineering, it is undisputed that he did not view or inspect the building between the

partial roof collapse and the demolition. (Dkt. No. 50-4, pp. 52:22–53:5). Rather, Ms. Rathbun

was the only engineer to do so, and she found the circumstances sufficiently dire to recommend

immediate demolition. The record shows that the Village Board then met in emergency session

and unanimously decided that the building was a threat to public safety and needed to be

demolished in accordance with Village Code § 54-9. (See Dkt. No. 50-15, ¶¶ 13–16).

       To the extent Plaintiff argues that it was unlawfully denied the opportunity “to hire

someone to conduct an additional inspection,” (Dkt. No. 53-2, pp. 4–6), no such opportunity was

required under the Village Code where the Village Board found an emergency threat to public

safety which did not “permit any delay in correction.” (Village Code § 54-9(A), (C); see Dkt.

No 50-16, pp. 4–5). Plaintiff’s suggestion that the Village should have followed a different

provision of the Code, requiring advance notice before emergency work, merely second-guesses



                                                20
the Board’s decision as to the immediacy of the problem without any factual basis whatsoever.

       In sum, the undisputed facts show that Defendants invoked emergency procedures to

demolish Plaintiff’s building only after the partial roof collapse and consulting with the engineer

Ms. Rathbun, who recommended immediate demolition based on the dangerous structural

integrity of the building and the threat to public safety. Her opinion provided competent

evidence for the Defendants (and all the Village Board members) to reasonably believe that an

emergency existed to justify immediate demolition. Plaintiff has failed to adduce any evidence

whatsoever to raise an issue of fact as to the condition of the building at that time. Therefore,

based on the undisputed facts, no reasonable jury could find that Defendants abused their

discretion or acted arbitrarily by invoking emergency procedures to demolish the building.

       Moreover, it is well-settled that an Article 78 proceeding is an adequate post-deprivation

remedy for the emergency demolition of property. See Reynolds v. Krebs, 2008 WL 788603, at

*4, 2008 U.S. Dist. LEXIS 22403, at *14 (W.D.N.Y. Mar. 20, 2008), aff’d, 336 Fed. App’x 27

(2d Cir. 2009); see also Noroian v. City of Port Jervis, 791 N.Y.S.2d 147, 148 (2d Dep’t 2005)

(holding that CPLR article 78 proceeding is sufficient post-deprivation process for immediate

demolition of a dangerous building).

       Accordingly, Defendants are entitled to summary judgment on Plaintiff’s procedural due

process claim. See generally Reynolds, 336 Fed. App’x 27 (upholding summary judgment

where it was reasonable for village officials to believe that an emergency situation existed and

invoke emergency demolition procedures); WWBITV, Inc., 589 F.3d 46 (affirming summary

judgment where the plaintiffs failed to create a genuine dispute whether the defendants abused

their discretion in determining that the threatened collapse of an old, fire-damaged hotel created

a public emergency); Catanzaro, 18 F.3d 56 (affirming summary judgment where officials



                                                21
reasonably believed that it was necessary to invoke emergency demolition to neutralize public

safety risk created by a building damaged by a vehicle); Kshel Realty Corp. v. City of New York,

293 Fed. App’x 13 (affirming summary judgment where a municipal official’s discretionary

decision to invoke emergency procedures for the immediate demolition of a structure was

reasonable given undisputed evidence of severe structural damage); Smith v. City of Albany, 250

Fed. App’x 417 (2d Cir. 2007) (upholding award of summary judgment where the plaintiff

“failed to create an issue of fact as to the objective reasonableness of the municipal defendants’

belief that [p]laintiff’s building posed an imminent danger to the public, thus meriting

emergency demolition.”).

                        2. Substantive Due Process Claim

        To the extent Plaintiff asserts a substantive due process claim, it fails for the same

reasons discussed above. Again, Plaintiff has failed to raise an issue of fact as to the

reasonableness of the Defendants’ conduct. “Substantive due process protects against

government action that is arbitrary, conscience-shocking, or oppressive in a constitutional sense,

but not against government action that is ‘incorrect or ill-advised.’” Kaluczky v. City of White

Plains, 57 F.3d 202, 211 (1995) (quoting Lowrance v. Achtyl, 20 F.3d 529, 537 (2d Cir. 1994)).

Based on the undisputed facts, no jury could reasonably conclude that the Defendants’ actions in

furtherance of the demolition of the NPL Building were arbitrary or irrational.5

             C. FOURTH AMENDMENT SEIZURE CLAIM

        As to Plaintiff’s claim that the demolition violated its Fourth Amendment right against

unlawful seizure of property, Defendants argue that the seizure was reasonable and justified


5
  Plaintiff’s substantive due process claim is also subject to dismissal as it is redundant of the other explicit
constitutional claims. See DeBari v. Town of Middleton, 9 F. Supp. 2d 156, 161 (N.D.N.Y. 1998) (“because plaintiffs’
claim is grounded in an explicit textual source, their substantive due process claim must be dismissed”).


                                                        22
under the circumstances, and therefore lawful under the Village Code. (Dkt. No. 50-20, pp. 10–

13).

       Whether the Fourth Amendment is violated depends upon whether the seizure at

issue was “reasonable.” See Soldal v. Cook County, Ill., 506 U.S. 56, 60–62 (1992). “Though

the test of reasonableness is not capable of precise definition or mechanical application, it

generally requires a careful balancing of government and private interests.” DeBari, 9 F. Supp.

2d at 163 (quoting Bell v. Wolfish, 441 U.S. 520, 558 (1979)); see also United States v. James

Daniel Good Real Prop., 510 U.S. 43, 66 (1993).

       As explained above, the undisputed facts show that Defendants had a reasonable basis to

invoke the Village’s emergency procedures to seize and demolish Plaintiff’s property, and

Plaintiff has failed to raise an issue of fact otherwise. Accordingly, Plaintiff’s Fourth

Amendment claim must be dismissed for the same reasons. See e.g. Smith v. City of Albany, 03-

cv-1157, 2006 U.S. Dist. LEXIS 22954, at *23–46, 2006 WL 839525, at *9–15 (N.D.N.Y. Mar.

27, 2006) (granting summary judgment on Fourth Amendment grounds where sufficient

emergency threats to public safety necessitated immediate demolition of Plaintiff’s building),

aff’d, 250 Fed. App’x 417 (2d Cir. 2007).

           D. MONELL CLAIM AGAINST THE VILLAGE OF WAVERLY

       As to Plaintiff’s Monell claim, Defendants argue that Plaintiff “cannot establish a Monell

claim based on a policy, custom and/or practice instituted by the Village of Waverly.” (Dkt. No.

50-20, p. 15). “For the purpose of Section 1983, a municipality is not vicariously liable for the

acts of its employees,” Green v. City of New York, 465 F.3d 65, 80 (2d Cir. 2006) (citing Monell,

436 U.S. at 694), but a municipality is liable when “execution of a government’s policy or

custom, whether made by its lawmakers or by those whose edicts or acts may fairly be said to



                                                 23
represent official policy, inflicts the injury.” Monell, 436 U.S. at 694. “To hold a municipality

liable in such an action, ‘a plaintiff is required to plead and prove three elements: (1) an official

policy or custom that (2) causes the plaintiff to be subjected to (3) a denial of a constitutional

right.’” Zahra v. Town of Southold, 48 F.3d 674, 685 (2d Cir. 1995) (quoting Batista v.

Rodriguez, 702 F.2d 393, 397 (2d Cir. 1983)).

         Here, Plaintiff alleges that “not only did the Defendant [sic] deprive the Plaintiff of

federally protected rights, but the Village policy caused the deprivation of the Plaintiff’s

constitutional rights pursuant to its municipal custom, practice and policy.” (Dkt. No. 17, ¶ 36).6

Plaintiff further suggests that it was “not given due process, and the lack of criteria required for

statute 54-9(C), while perhaps not blatantly unconstitutional on its face, has led to a

constitutional violation in this case and could again in the future.” (Dkt. No. 53-2, p. 8).

         Plaintiff’s Monell claim falls flat because Plaintiff has adduced no evidence to permit a

rational finding that it was deprived of any constitutional right, as discussed above, much less

that a Village policy or custom caused that deprivation. Accordingly, Defendants are entitled to

summary judgment on Plaintiff’s Monell claim.7 See Monell, 446 U.S. at 694–695; see also

Askins v. John Doe #1, 727 F.3d 248, 253 (2d Cir. 2013) (“[A] municipality cannot be liable

under Monell where plaintiff cannot establish a violation of his constitutional rights. Unless a

plaintiff shows that he has been the victim of a federal law tort committed by persons for whose




6
 The Court notes that Plaintiff withdrew its Monell claims against Mayor Leary and Code Enforcement Official
Chisari in Plaintiff’s opposition papers to Defendants’ motion. (Dkt. No. 53-2, p. 9 (“[Plaintiff] withdraws its Monell
Claims against Daniel Leary and Robert Chisari.”)).
7
  Plaintiff’s opposition papers assert that the actions of the Waverly Village Board subject the village to Monell
liability, (Dkt. No. 53-2, pp. 6–8), a theory of liability not expressly alleged in the Amendment Complaint, as the
Defendants point out. (Dkt. No. 54, pp. 8–9). Regardless, any Monell claim premised on the decision to demolish
Plaintiff’s building must fail because there is no evidence to permit a rational finding that the decision was
unreasonable or violated Plaintiff’s constitutional rights, as discussed above.


                                                         24
conduct the municipality can be responsible, there is no basis for holding the municipality liable.

Monell does not create a stand-alone cause of action under which a plaintiff may sue over a

governmental policy, regardless of whether he suffered the infliction of a tort resulting from the

policy.”); Segal v. City of New York, 459 F.3d 207, 219 (2d Cir. 2006) (municipal liability under

Monell may only lie where there is an underlying constitutional violation).

           E. QUALIFIED IMMUNITY

       Finally, Defendants Leary and Chisari contend that even if they somehow violated

Plaintiff’s constitutional rights, they are nonetheless entitled to qualified immunity. (Dkt. No.

50-20, pp. 19–20). Having found insufficient personal involvement as to Chisari, and that

Plaintiff cannot sustain a claim against Leary based on a constitutional violation, the Court need

not address qualified immunity. Even so, based on the undisputed facts, the Court agrees with

Defendants that qualified immunity would apply.

       The doctrine of qualified immunity protects government officials “from liability for civil

damages insofar as their conduct does not violate clearly established statutory or constitutional

rights of which a reasonable person would have known.” Pearson v. Callahan, 555 U.S. 223,

231 (2009) (citing Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)). Yet, even if the rights in

question are clearly established, a government actor may still be shielded by qualified immunity

if “it was objectively reasonable for the public official to believe that his acts did not violate

those rights.” Anderson v. Creighton, 483 U.S. 635, 638 (1987) (holding that an official is

entitled to qualified immunity so long as his “actions could reasonably have been thought

consistent with the rights . . . violated.”); see also Kaminsky v. Rosenblum, 929 F.2d 922, 925

(2d Cir. 1991); Magnotti v. Kuntz, 918 F.2d 364, 367 (2d Cir. 1990); Doe v. Marsh, 105 F.3d

106, 109 (2d Cir. 1997).



                                                  25
         Given the undisputed facts and analysis set out above, the Court concludes that it was

objectively reasonable for Defendants to treat the partial collapse of the NPL Building as a

serious public health and safety hazard. Defendants submitted evidence that they relied on the

professional engineering opinion of Ms. Rathbun, who inspected the building after its partial

roof collapse and recommended immediate demolition. (Dkt. Nos. 50-8, ¶¶ 4–15; 50-15, ¶¶ 15–

16; 50-17, ¶¶ 16–18). Even if Ms. Rathbun was somehow incorrect, as Plaintiff suggests, there

is no evidence showing that Defendants had any reason to doubt her professional opinion. Nor

is there is any evidence that Defendants departed from the Village’s procedures for emergency

demolition.

         Therefore, viewing the facts in the light most favorable to Plaintiff, Defendants would be

entitled to qualified immunity because it was objectively reasonable for them to believe that

their actions contributing to the demolition of Plaintiff’s building were lawful.8 See Williams v.

Greifinger, 97 F.3d 699, 707 (2d Cir. 1996); see also Waldron v. Rotzler, 862 F. Supp. 763, 772

(N.D.N.Y. 1994) (undisputed facts concerning defendant’s observations and conduct compelled

finding of objective reasonableness, therefore city officials entitled to qualified immunity after

demolition of plaintiff’s building without notice and opportunity to be heard).




8
 Given the forgoing analysis, the Court need not address the merits of Defendants’ claim that Plaintiff’s responses to
certain contention interrogatories are dispositive of this action through Plaintiff’s alleged constructive withdrawal of
all claims. (See Dkt. No. 50-20, pp. 7–10). Nonetheless, the Court reminds the parties of their duty to respond or
object to interrogatories from opposing counsel, as well as their obligation to attempt to resolve discovery disputes
before raising them before the Court. Fed. R. Civ. P. 33(b)(1), (4); 37(a)(1). When necessary, the parties should first
seek clarity from opposing counsel regarding discovery and interrogatory responses where questions of accuracy
and/or completeness arise, especially where those questions present issues that could potentially have a dispositive
effect on a party’s claims. See N.D.N.Y. Local Rule 7.1(d)(1).


                                                          26
    V. CONCLUSION

        For the reasons identified herein, it is

        ORDERED that Defendants’ Motion for Summary Judgment (Dkt. No. 50), is

GRANTED; and it is further

        ORDERED that Plaintiff’s Amended Complaint (Dkt. No. 17) is DISMISSED with

prejudice; and finally, it is

        ORDERED that the Clerk provide a copy of this Memorandum-Decision and Order to

the parties in accordance with the Local Rules of the Northern District of New York.

        IT IS SO ORDERED.

December 28, 2018
Syracuse, New York




                                                   27
